                Case 1:18-cv-03071-DLB Document 25 Filed 07/13/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                             (410) 962-7810
                                                                                         Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                       July 13, 2020

      LETTER TO COUNSEL

             RE:      Kelley P. v. Saul
                      Civil No. DLB-18-3071

      Dear Counsel:

             Arjun K. Murahari, Esq. has filed a motion for attorney’s fees pursuant to the Social
      Security Act (“Act”), 42 U.S.C. § 406(b), in conjunction with his representation of Plaintiff before
      the Court. ECF No. 21. In response, the Commissioner asked the Court to consider whether Mr.
      Murahari’s requested amount constitutes a reasonable fee. ECF No. 22. No hearing is necessary.
      See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, Mr. Murahari’s motion for
      attorney’s fees is GRANTED.

              On October 8, 2019, this Court awarded Mr. Murahari $4,119.41 for 20.00 hours worked
      on Plaintiff’s case in federal court, pursuant to the Equal Access to Justice Act (“EAJA”),
      28 U.S.C. § 2412. ECF Nos. 18-7, 20. Plaintiff subsequently received an Award Notice, in which
      she was awarded $53,985.60 in past due benefits. ECF No. 21-2 at 4. On May 27, 2020, Mr.
      Murahari filed a Line seeking $13,496.40 in attorney fees (less $6,000.00 already paid in
      administrative fees). ECF No. 21. Mr. Murahari has agreed to reimburse Plaintiff for EAJA fees
      previously received. Id.; see Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002); Stephens ex rel.
      R.E. v. Astrue, 565 F.3d 131, 135 (4th Cir. 2009).

              The Act authorizes a reasonable fee for successful representation before this Court, not to
      exceed twenty-five percent of a claimant’s total past-due benefits. 42 U.S.C. § 406(b). Although
      contingent fee agreements are the “primary means by which fees are set” in Social Security cases,
      a court must nevertheless perform an “independent check, to assure that they yield reasonable
      results in particular cases.” Gisbrecht, 535 U.S. at 807. In determining whether a request for
      attorney’s fees under section 406(b) is reasonable, the Supreme Court has explained that a
      reviewing court may properly consider the “character of the representation and the results the
      representative achieved.” Id. at 808. The Supreme Court acknowledged that a contingent fee
      agreement would not result in a reasonable fee if the fee constituted a “windfall” to the attorney.
      Id. (quoting Rodriquez v. Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989)). Courts may require the
      attorney to provide a record of hours spent working on the case and the attorney’s typical hourly
      billing charge. Id.
          Case 1:18-cv-03071-DLB Document 25 Filed 07/13/20 Page 2 of 2
Kelley P. v. Saul
Civil No. DLB-18-3071
July 13, 2020
Page 2

         Here, Mr. Murahari and Plaintiff entered into a contingent fee agreement, by which
Plaintiff agreed to pay Mr. Murahari twenty-five percent of all retroactive benefits to which she
might become entitled. ECF No. 24-5. In his previous motion for attorney’s fees pursuant to the
EAJA, Mr. Murahari submitted an itemized report documenting 20.00 chargeable hours he worked
on Plaintiff’s case in this court. See ECF No. 18-7 (listing a total of 22.20 hours, 2.20 of which
were spent on clerical and administrative tasks marked “NO CHARGE”). If Mr. Murahari receives
the full amount of fees he requests, his fee for representation will effectively be $374.82 per hour.
Mr. Murahari must therefore show that an effective rate of $374.82 per hour is reasonable for the
services he rendered. See Gisbrecht, 535 U.S. at 807.

        Mr. Murahari’s typical hourly billing rate is $350.00. ECF No. 18-6 ¶ 6. This is the top
hourly rate that is presumptively reasonable for attorneys of his experience level pursuant to the
fee guidelines appended to the Local Rules of this Court.1 Courts in the Fourth Circuit have
approved contingency fee agreements that produce much higher hourly rates in successful Social
Security appeals. See, e.g., Melvin v. Colvin, No. 5:10-CV-160-FL, 2013 WL 3340490 (E.D.N.C.
July 2, 2013) (approving contingency fee agreement with hourly rate of $1,043.92); Claypool v.
Barnhart, 294 F. Supp. 2d 829, 833 (S.D. W. Va. 2003) (approving contingency fee agreement
with hourly rate of $1,433.12); Lehman v. Comm’r, Soc. Sec. Admin., Civil No. SAG-10-2160 (D.
Md. July 7, 2016) (unpublished) (approving contingency fee agreement with hourly rate of
$1,028.14). This Court has routinely approved a higher hourly rate for Mr. Murahari. See Janette
G. v. Comm’r, Soc. Sec. Admin., No. DLB-18-757 (D. Md. Feb. 5, 2020); Arvie W. v. Comm’r,
Soc. Sec. Admin., No. SAG-17-1148 (D. Md. Aug. 22, 2019); Barbara F. v. Comm’r, Soc. Sec.
Admin., No. SAG-17-2090 (D. Md. July 25, 2019). Thus, the requested fee in this case is
reasonable and should be approved.

       For the reasons set forth herein, this Court GRANTS Mr. Murahari’s motion seeking
attorney’s fees, ECF No. 21. This Court will award Mr. Murahari attorney’s fees totaling
$13,496.40. Mr. Murahari is directed to reimburse to Plaintiff the fees he received pursuant to the
EAJA.

      Despite the informal nature of this letter, it should be flagged as an opinion.                       An
implementing order follows.

                                                       Sincerely yours,

                                                                   /s/

                                                       Deborah L. Boardman
                                                       United States Magistrate Judge

1
  Although they do not govern Social Security cases, the Local Rules prescribe guid elines for determining
attorney’s fees in certain cases, which are instructive in evaluating the reasonableness of the effective hourly
rate in this case. See Loc. R. App’x B (D. Md. 2018). Currently, Mr. Murahari has over nine years of
experience. ECF No. 18-6. The presumptively reasonable hourly rate for attorneys admitted to the bar for
nine to fourteen years is $225.00 and $350.00. Loc. R. App’x B.
